United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1493
Issued: January 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 19, 2006 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated April 21, 2006 finding that she had not established an injury in
the performance of duty on October 18, 2004, as alleged. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a left knee injury on October 18, 2004.
FACTUAL HISTORY
On October 19, 2004 appellant, then a 50-year-old letter carrier, filed a traumatic injury
claim alleging that she sustained a left knee injury due to climbing steps in the performance of
duty on October 18, 2004. In support of her claim, appellant submitted a note dated October 19,
2004 from Dr. Miguel Hernandez, a Board-certified orthopedic surgeon, who diagnosed left knee
degenerative joint disease. She also submitted a duty status report from Dr. Hernandez dated

October 28, 2004 diagnosing degenerative joint disease and indicating that appellant provided a
history of injury while climbing stairs in the performance of duty.
In a letter dated January 18, 2005, the Office requested additional factual and medical
evidence in support of appellant’s claim. The Office allowed her 30 days for a response.
Appellant submitted an additional duty status report dated January 13, 2005 and received by the
Office on January 28, 2005 diagnosing degenerative disc disease and indicating that she provided
a consistent history of injury.
By decision dated March 4, 2005, the Office accepted that the October 18, 2004 incident
occurred as alleged. It denied appellant’s claim on the grounds that she had not submitted
sufficient medical evidence to support a diagnosis which could be connected to the event. The
Office also stated that appellant had not submitted any further evidence following the
January 18, 2005 letter.
Appellant requested reconsideration on March 21, 2006. She submitted additional duty
status reports dated March 29, April 5 and July 7, 2005, diagnosing chondromalacia and mild
degenerative joint disease and stating that she had chronic arthritis which may have been
exacerbated by her injury. On July 7, 2005 Dr. Matthew Paul, a resident physician, stated that
appellant’s work-related diagnosis was bilateral arthritis of the knees.
Dr. Kelly Boulden, a Board-certified family practitioner, completed a report on
October 19, 2004 and noted that appellant’s left knee pain was possibly work related. She noted
that appellant had an onset of left knee pain on October 18, 2004 while walking up stairs.
Dr. Boulden found swelling in the left knee and noted that appellant had a history of knee
problems.
Dr. Hernandez examined appellant on October 19, 2004 and stated that she sought
treatment for ongoing left knee pain. Appellant underwent left knee arthroscopy in 1992 and
right knee arthroscopy in 2003. Dr. Hernandez stated, “[Appellant] presents today because of
some worsened pain she began developing in that left knee during work.” He x-rayed her left
knee and found medial compartment narrowing with bone on bone and osteophyte in the medial
compartment. Dr. Hernandez also found osteophyte formation superiorly and inferiorly at the
level of the patella in the patellofemoral joint. On January 13, 2005 Dr. Hernandez
recommended placement of an unispacer rather than total knee replacement.
In a report dated April 5, 2005, Dr. Mark S. Muller, a resident physician, examined
appellant and stated that she reported no new trauma. He diagnosed bilateral knee arthritis. On
July 7, 2005 Dr. Paul noted that appellant reported increased knee pain since a fall in
October 2004 while at work. He diagnosed bilateral degenerative joint disease of the knee.
Appellant also submitted additional duty status reports dated March 2, 2006.
By decision dated April 21, 2006, the Office stated that it declined to reopen appellant’s
claim for consideration of the merits. It noted that the request for reconsideration was not timely,
but cited section 10.606(b)(2) of the Office’s regulations.1 The Office then performed a detailed
1

20 C.F.R § 10.606(b)(2).

2

review of the evidence submitted by appellant noting that she failed to submit “well-rationalized
medical opinion of causal relationship.”2
LEGAL PRECEDENT
The Federal Employees’ Compensation Act3 specifies that an award for or against
payment of compensation may be reviewed at any time on the Director’s own motion.4
The Office’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.5
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred. The second
component is whether the employment incident caused a personal injury. Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion
evidence.6 This medical opinion must be based upon a complete factual and medical background
with an accurate history of appellant’s employment injury. The weight of the medical evidence
is determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
The Office issued a merit decision in this case on March 4, 2005 denying appellant’s
claim for traumatic injury on the grounds that she had not established an injury as a result of her
accepted employment incident of October 18, 2004. The Office received appellant’s request for
reconsideration of this decision on March 21, 2006 more than one year after the March 4, 2005
merit decision. However, despite a finding that her request for reconsideration was untimely, the
Office, on its own motion, considered appellant’s request for reconsideration. The Board finds
that the Office conducted a merit review of appellant’s claim.

2

Following the Office’s April 21, 2006 decision, appellant submitted additional new evidence. As the Office did
not consider this evidence in reaching a final decision, the Board may not review the evidence for the first time on
appeal. See 20 C.F.R. § 501.2(c)
3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8128(a); 20 C.F.R. § 10.610.

5

20 C.F.R. § 10.5(ee).

6

Steven S. Saleh, 55 ECAB 169, 171-72 (2003).

7

James Mack, 43 ECAB 321, 328-29 (1991).

3

The Office accepted that the employment incident of October 18, 2004 occurred as
alleged. However, the Office found that the medical evidence submitted was not sufficiently
detailed to establish that a left knee condition resulted from this incident. Appellant has provided
medical evidence diagnosing a variety of left knee conditions including degenerative joint
disease, chondromalacia and chronic arthritis and left knee pain. However, the medical evidence
of record does not offer sufficient medical explanation to establish a causal relationship between
appellant’s various diagnoses and her accepted incident. The Board notes that conditions such as
degenerative joint disease, arthritis and chondromalacia are generally developed over a period of
time rather than attributable to a single employment event. The physicians of record did not
offer any explanation of how the October 18, 2004 incident caused or contributed to the
development of these conditions. The Board notes that the mere diagnosis of “pain” does not
constitute the basis for the payment of compensation.8 Appellant has not submitted the
necessary rationalized medical opinion evidence to establish a causal relationship between her
diagnosed conditions and her accepted employment injury. The Office properly denied her
claim.
CONCLUSION
The Board finds that the Office reviewed the merits of her claim. The Board further finds
that as appellant did not submit sufficient medical opinion evidence to meet her burden of proof
the Office properly denied her claim.
ORDER
IT IS HEREBY ORDERED THAT the April 21, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: January 3, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Robert Broome, 55 ECAB 339, 342 (2004).

4

